DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAKIBRA et al (Pub. No.: US 2002/0161590 A1; hereinafter SAKAKIBRA) in view of Ng (Patent No.: US 9,955,209 B2; hereinafter Ng) and further in view of Beguin et al (Patent No.: US 9,787,939 B1; hereinafter Beguin)

               Consider claims 1, 10, and 11, SAKAKIBRA clearly shows and discloses a program and a space information sharing method, and apparatus comprising: a control section configured to control communication of space information indicative of appearances of a space of a first user to an apparatus of a second user (paragraphs: 0008, 0014-0016, 0033, and fig. 5 and fig. 1899), on a basis of first sensing information representative of a state of the first user and second sensing information representative of a state of the second user (paragraphs: 0061, 0069, 0075, and 0078, and fig. 7, fig. 18, and fig. 23 ); however, SAKAKIBRA does not specifically teach another example for a space information sharing. 
Ng clearly discloses another example for a space information sharing (fig. 2, fig. 3, col. 1, lines 36-66). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Ng into teaching of SAKAKIBRA for the purpose of using another example for providing visual communication by using cameras for transmitting real time visual information. 
  
           However,   SAKAKIBRA and Ng do not teach wherein the control section is further configured to change a frame rate or an image resolution of the communication to the apparatus of the second user on the basis of the first sensing information and the second sensing information, and wherein the control section is implemented via at least one processor.

           In the same field of endeavor, Beguin clearly discloses wherein the control section is further configured to change a frame rate or an image resolution of the communication to the apparatus of the second user on the basis of the first sensing information and the second sensing information, and wherein the control section is implemented via at least one processor (the first sensing information/ position of user 110, the second sensing information/view area 116, the far-end video hub 104(b) may configure the region 204 of the far-end video 112 to have higher quality than other regions of the video 112. For example, the region 204 or the view area 116 may be transmitted and received at a higher resolution or frame rate than other regions of the far-end video 112/114) (col. 2, lines 15-46, lines 58-66; col. 3, lines 1-10; col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4 ). 
            
Beguin into teaching of SAKAKIBRA and Ng for the purpose of configuring the region of the far-end video to have higher quality than other regions of the video.   
     
            
               Consider claim 2, SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control the frame rate of the communication to the apparatus of the second user on the basis of the first sensing information and the second sensing information (Beguin: col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).

    Consider claim 3, SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control the image resolution of the communication to the apparatus of the second user on the basis of the -2-Patent Application No. 17/045,616Reply to Non-Final Office Action of July 20, 2021 first sensing information and the second sensing information (Beguin: col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).

               Consider claim 4, SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control an operating status of components of the space information sharing apparatus on the basis of the first sensing information and the second sensing information (Beguin: col. 2, lines 15-46, lines 58-66; col. 3, lines 1-10; col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).               
              
                Consider claim 5, SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control the operating status of an imaging section configured to capture the space of the first user on the basis of the first sensing information and Beguin: col. 2, lines 15-46, lines 58-66; col. 3, lines 1-10; col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).      
                  Consider claim 6, SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control the operating status of a transmission section configured to transmit the space information regarding the first user to the apparatus of the second user, on the basis of the first sensing information and the second sensing information (Beguin: col. 2, lines 15-46, lines 58-66; col. 3, lines 1-10; col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).     
 
               Consider claim 7, SAKAKIBRA, Ng, and Beguin clearly show the system, further comprising: a reception section configured to receive space information indicative of appearances of a space of the second user, wherein the control section is further configured to control the -3-Patent Application No. 17/045,616 Reply to Non-Final Office Action of July 20, 2021 operating status of a presentation section configured to present the first user with the received space information regarding the second user on the basis of the first sensing information and the second sensing information, and wherein the reception section is implemented via at least one processor (Beguin: col. 2, lines 15-46, lines 58-66; col. 3, lines 1-10; col. 6, lines 23-41, claim 13, and fig. 1 – fig. 4).     

            
               Consider claim 9, S SAKAKIBRA, Ng, and Beguin clearly show the system, wherein the control section is further configured to control the communication of the space information regarding the first user to the apparatus of the -4-Patent Application No. 17/045,616 Reply to Non-Final Office Action of July 20, 2021 second user on a basis of third sensing information representative of a state of a third user (Ng: col. 1, lines 36-66 such movement detector as a third sensing information).   

Allowable Subject Matter

3.	 Claim 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on October 13, 2021. Applicant amended claims 1-11, Claims 1-11 are now pending in the present application.
             Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                                                                                     
           
Conclusion                               

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656